Citation Nr: 1115310	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  06-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  

3.  Entitlement to service connection for a dental disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for bilateral hearing loss, an acquired psychiatric disorder, and a dental disability.  The Veteran testified before the Board in June 2007.  The Board remanded the claims for additional development in October 2007 and September 2009.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss clearly and unmistakably pre-existed his entry to service, and did not permanently increase in severity during his period of service.  

2.  The Veteran's current acquired psychiatric disorder is not related to his service or to any incident therein.

3.  The Veteran's current dental disability is not related to his service or to any incident therein.  






CONCLUSIONS OF LAW

1.  The Veteran's pre-existing bilateral hearing loss was not aggravated by his period of active service.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).

2.  The Veteran's current acquired psychiatric disorder was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

3.  The Veteran's current dental disability was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including sensorineural hearing loss and psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  The Veteran's dental disability, however, is not a disease subject to presumptive service connection.     

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2010).    

Bilateral Hearing Loss

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111, 1153 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient flare-up during service of a preexisting disorder does not, in the absence of evidence of a worsening of the underlying condition, constitute aggravation of the disorder.  In addition, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).  

The Veteran's June 1970 enlistment examination notes that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
--
45
LEFT
20
25
30
--
30

The Board therefore finds that although it did not rise to the level of being disqualifying for purposes of active service, the Veteran's bilateral hearing loss clearly and unmistakably existed prior to his period of service.  The Board notes that those readings met the current VA criteria to be considered a hearing loss disability.  38 C.F.R. § 3.385 (2010).  Therefore, the presumption of soundness does not attach and has been rebutted as to the presence of bilateral hearing loss.  The pertinent question is thus whether the pre-existing bilateral hearing loss was aggravated by service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2010).

Service medical records are negative for any complaints or treatment of bilateral hearing loss.  On separation examination in December 1971, the Veteran's pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
25
--
35
LEFT
30
25
35
--
40

Post-service VA and private medical records dated from October 1996 to July 2007 show that the Veteran received intermittent treatment for bilateral hearing loss.  In addition to and in conjunction with his decreased hearing, the Veteran also reported symptoms of tinnitus, dizziness, vertigo, and lightheadedness.  

On VA examination in August 2005, the Veteran's chief complaint was that of dizziness even though he experienced episodes during which his dizziness, hearing loss, and tinnitus worsened.  The examiner noted that the Veteran had been diagnosed with Meniere's disease, from which he had suffered for the previous 12 years.  The Veteran reported artillery noise exposure for two years during service and occupational noise exposure of construction work for 25 years.  The examiner diagnosed the Veteran with sensorineural hearing loss and subjective tinnitus, consistent with a diagnosis of Meniere's disease.  The examiner opined that a relationship between the Veteran's auditory symptoms and military noise exposure was purely speculative because the claims file was not available for review, any hearing loss suffered in the military would likely be obscured by Meniere's disease and occupational noise exposure, and the Veteran's auditory symptoms were reportedly first noticed 12 years prior to the examination and associated with the Meniere's disease diagnosis.  In a January 2006 addendum, the examiner reviewed the Veteran's claims file.  The examiner noted that the Veteran's current right ear hearing loss was mild and similar to that identified in the military while his left ear hearing loss was worse, likely from the Meniere's disease.  The examiner opined that it was therefore unlikely that the Veteran suffered hearing loss due to military noise exposure.  

The Veteran and his wife testified before the Board at a June 2007 travel board hearing.  Testimony revealed that the Veteran was exposed to loud sounds and artillery noise during service with only regular rubber hearing aids for hearing protection.  The Veteran testified that he had a ringing and whining in his ears at the end of a typical day during service.  He reported that over the years, he also began to experience dizziness and vertigo.  

In a July 2007 letter, the Veteran's private physician reported that he had been treating the Veteran since 1998 for complaints of tinnitus, hearing loss, and vertigo in the left ear.  The physician indicated that the Veteran had reported significant noise exposure during service in 1971.  The Veteran had stated that he had been exposed to artillery noise from both hand-held weapons and heavy artillery.  The physician stated that certainly a significant component of the Veteran's hearing loss was consistent with noise exposure.  

At an April 2010 VA examination, the Veteran reported in-service exposure to noise generated by M16 rifle firing and when he was on duty as a gunner on a Howitzer.  Although the Veteran is right-handed, he reportedly held the M16 on his left shoulder while firing, and the Howitzer-generated noise was greater from the left side.  The Veteran maintained that he suffered that type of noise exposure during daily firing training missions.  Regarding occupational noise exposure, the Veteran stated that his career had been spent in construction as a plumber.  He reported only occasional exposure to noise generated by power tools.  The examiner diagnosed the Veteran with bilateral hearing loss and opined that it was not permanently aggravated by or due to his period of active service.  The examiner found that there was not a clinically significant difference between the thresholds obtained for hearing examination on induction than those obtained on separation.  The examiner explained that the July 2007 private physician's positive nexus opinion did not reflect knowledge of that information.  The examiner also reported that the hearing loss currently evidenced by the Veteran was consistent with the private diagnosis of and treatment for Meniere's disease.  The examiner stated that Meniere's disease was not associated with a noise-induced etiology.  The examiner also noted that 6000 Hertz was a frequency that was commonly affected by noise exposure and that in 1999, there was an indication of high frequency hearing loss for each of the Veteran's ears above 4000 Hertz, which were frequencies that were not tested at the time of induction and separation.  However, the examiner stated that the Veteran's occupational noise exposure was a confounding factor.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).   

The Board is inclined to place less probative value on the July 2007 private medical opinion.  While the July 2007 physician opined that certainly a significant component of the Veteran's hearing loss was consistent with noise exposure, the Board finds that the July 2007 medical opinion is not supported by adequate rationale, as there is no explanation as to the relationship between the Veteran's current hearing loss and his Meniere's disease, and the opinion did not specifically link the hearing loss to noise exposure in service.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Board instead assigns greater weight to the January 2006 VA addendum opinion and April 2010 VA medical opinion finding that the Veteran's bilateral hearing loss was not due to his in-service noise exposure or aggravated by his period of active service.  The examiners explained that the Veteran's bilateral hearing loss did not undergo significant change during service and that his current hearing loss was consistent with Meniere's disease.  In placing greater weight on the January 2006 and April 2010 medical opinions, the Board finds that the opinions are probative and persuasive based on the examiners' thorough and detailed examinations of the Veteran, comprehensive reviews of the claims file, and adequate rationales.  

The Board finds that the weight of the evidence of record in this case shows clearly and unmistakably that the Veteran's bilateral hearing loss pre-existed his period of service and was not permanently worsened, or aggravated, during service.  The Board further finds that the weight of the evidence is against a finding that any relationship exists between the Veteran's period of active service and his current bilateral hearing loss.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the evidence does not support a finding of a medical nexus between military service and the Veteran's bilateral hearing loss.  The evidence also does not support a finding that the Veteran's pre-existing bilateral hearing loss was aggravated during his period of active service.  The Board finds that the evidence of record weighs against such a finding.  Thus, the Board finds that service connection for bilateral hearing loss is not warranted.  

The Board has considered the Veteran's and his wife's claim that he has bilateral hearing loss related to his service.  However, as laypersons, the Veteran and his wife are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran and his wife are competent to give evidence about what they experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran and his wife can testify to that which they are competent to observe, such as decreased hearing, but they are not competent to relate any bilateral hearing loss medically to his service.

In sum, the Board finds that clear and unmistakable evidence shows that the Veteran's bilateral hearing loss clearly and unmistakably pre-existed his period of service and was not aggravated therein.  The weight of the credible evidence also shows that the current bilateral hearing loss is otherwise unrelated to his period of active service or to any incident therein.  As the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder 

Service medical records are negative for any complaints or treatment for a psychiatric disorder.  On separation examination in December 1971, the Veteran made no psychiatric complaints, and his psychiatric system was found to have no abnormalities.  

The first post-service evidence of symptoms of an acquired psychiatric disorder is a November 1995 Social Security Administration (SSA) disability report where the Veteran complained of being depressed.  

Post-service VA and private medical records dated from March 1996 to June 2008 show that the Veteran received intermittent treatment for major depressive disorder, alcohol dependence, substance-induced mood disorder, and bereavement.  At no time did any treating provider relate the Veteran's acquired psychiatric disorders to his period of active service.  

A December 1997 SSA decision found that the Veteran was disabled due to his L4-L5 spondylolisthesis, bilateral L5-S1 lumbar radiculopathy, and depression.  

The Veteran and his wife testified before the Board at a June 2007 travel board hearing.  Testimony revealed that the Veteran began experiencing depression during service.  The Veteran's wife testified that the Veteran was isolated in the house and was not socializing or watching television.  She reported that the Veteran's depression had been very hard on their marriage because he could not work after being discharged from service, and she had to financially support both of them for almost two years.  She stated that the Veteran had indicated to her that he was a burden to her and that she would be better off without him.  

On VA examination in April 2010, the Veteran complained of depressed mood, lack of interest, pleasure, and motivation; social withdrawal; tearfulness; hypersomnia; poor concentration and memory; fatigue; and suicidal ideation.  He reported that these symptoms occurred every day and were moderate to severe.  He stated that he had been experiencing those symptoms since he stopped working about 14 to 15 years ago.  The Veteran's wife felt that the Veteran had been depressed since he left the military.  The Veteran stated that there were events that occurred during service that bothered him.  He felt that his military training had made him a different person and contributed to his depression.  The examiner diagnosed the Veteran with recurrent major depression.  The examiner opined that the Veteran's major depression was less likely as not caused by or a result of his period of active service.  The examiner explained that while the Veteran and his wife reported that the Veteran's depression was in part due to reactions to experiences he had during service, the depression actually appeared to be primarily a reaction to a motor vehicle accident and related injuries and impairments that occurred in 1994.  The examiner reported that the Veteran's depression was not documented in the medical record until after the motor vehicle accident and that it was repeatedly noted as being a reaction to the motor vehicle accident and related injuries and problems.  The Veteran also indicated at the examination that he felt his depression truly became a problem after the accident in 1994 rendered him unable to work but that he and his wife noted some personality changes had occurred after military service.  The examiner found that the personality changes occurring after discharge from service may have been due in part to the Veteran's abuse of alcohol at the time.     

The Veteran has not alleged that his diagnosed alcohol dependence or substance-induced mood disorder is related to service.  However, a claim for service connection for substance abuse cannot succeed because Congress has specifically provided that no compensation shall be paid if the disability is the result of abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002). 

The Board notes that a December 1997 SSA decision found that the Veteran was disabled due to his L4-L5 spondylolisthesis, bilateral L5-S1 lumbar radiculopathy, and depression.  However, the Board observes that VA is not bound by the findings of disability or unemployability made by other agencies, including the SSA.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the April 2010 VA medical opinion finding that the Veteran's acquired psychiatric disorder is not related to his period of active service is probative and persuasive based on the examiner's thorough and detailed examination of the Veteran and his claims file and the adequate rationale provided for the opinion.  In addition, the Veteran has not provided any contrary competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  Wray v. Brown, 7 Vet. App. 488 (1995).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the evidence is against a finding of a direct nexus between military service and the Veteran's current acquired psychiatric disorder.  In addition, there is no evidence that any psychosis was diagnosed within one year after discharge from service, so presumptive service connection for an acquired psychiatric disorder is not warranted.  

The Veteran and his wife contend that his current acquired psychiatric disorder is related to his active service.  However, as laypersons, the Veteran and his wife are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran and his wife are competent to give evidence about what they experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran and his wife can testify to that which they are competent to observe, such as feelings of depression, but they are not competent to provide a medical diagnosis for any acquired psychiatric disorder or to medically relate any acquired psychiatric disorder to his active service.

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's acquired psychiatric disorder developed in service.  Therefore, the Board concludes that the acquired psychiatric disorder was not incurred in or aggravated by service, and did not manifest to a compensable degree within one year following separation from service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dental Disability 

The Veteran contends that his current loss of teeth is due to an experimental treatment that he underwent in 1971 during service.  

Service medical records show that from March 1971 to December 1971, the Veteran had numerous caries and received endodontic treatment on various teeth.  Specifically, it was noted that teeth numbers 3 and 7 needed multiple extensive restoration and endodontic therapy, and the anterior region involving teeth numbers 7, 9, and 10 needed a fixed bridge.  An August 1971 service dental record indicates that endodontic therapy was also found to be needed for tooth number 7.  The Veteran was to have dowel posts placed in teeth numbers 9 and 10 for fixed prosthodontic abutments.  There was retreatment of teeth numbers 9 and 10 restored with silver points and subsequent apicoectomy with retrograde amalgam restorations.  

The Veteran and his wife testified before the Board at a June 2007 travel board hearing.  Testimony revealed that the Veteran had experienced problems with his teeth during service.  The Veteran testified that he received an experimental dental treatment in service where they cut his top gum open and put in fillings at the top of his teeth before sewing up his gums.  He reported that after discharge from service, he went to see the dentist at the VA and had most of the silver fillings taken out because his treating dentist had informed him that keeping all of the silver fillings in his teeth was dangerous.  He stated that the condition of his teeth started deteriorating soon thereafter and that he subsequently had to have all of his teeth extracted.  He maintained that his treating dentist had warned him that the silver fillings were like scrap metal and that if they moved or shifted, they could hit an artery, travel into his blood stream, and kill him if they entered into his heart.  The Veteran's wife testified that the Veteran currently had full dentures in his mouth and that some of the metal still remained in his gums because VA had not been able to remove all of it.  She reported that the Veteran's fillings had been removed in 1972, just a year after discharge.  

On VA examination in December 2007, the Veteran was noted to be missing all of his teeth and to have complete upper and lower dentures.  The Veteran claimed that when he lost his maxillary anterior teeth, it caused the rest of his teeth to break down and result in him having to get full upper and lower dentures.  After reviewing the Veteran's claims file, the examiner stated that the Veteran's in-service apicoectomy with retrograde amalgam restorations on teeth numbers 9 and 10 was not an experimental treatment and that it was an acceptable treatment modality for endodontic treatment.  Regarding the statement of the private treating dentist that the excess amalgam could enter the Veteran's blood stream and pose a threat to his health, the examiner asserted that was not true and reinforced the fact that the apicoectomy with retrograde amalgam restorations was an acceptable treatment for the Veteran's teeth.  The Veteran reported having several surgeries to remove the excess amalgam, which caused further problems of the maxillary anterior teeth and led to eventual loss of the teeth, but the examiner found no medical documentation of those surgeries or the impact on the remaining teeth.  The examiner found no evidence of any dental trauma during the Veteran's period of active service.  The examiner noted that the service dental records only showed numerous caries, endodontic treatment, and indications that several teeth were to be extracted.  The examiner opined that the Veteran's current condition of no teeth with full dentures was not a result of dental treatment during service.  The examiner stated that the loss of the maxillary anterior teeth numbers 9 and 10 may have possibly been a result of dental treatment during service.  However, due to poor documentation and lack of x-rays, the examiner was unable to make a final determination on that issue.  

At an April 2010 VA examination, the Veteran was noted to be adequately restored with complete denture prosthesis.  He had an atrophic mandible, but he did not complain about the function of the prosthesis.  The examiner reviewed the Veteran's claims file.  Regarding the apicoectomy with retrograde amalgam restorations, the examiner found that the procedures and rationale for their use and the materials chosen were well within the standards of care and were in no way experimental.  The Veteran reported that he had asked his first sergeant if he could seek dental treatment because his teeth were painful, and some teeth were loose.  He admitted that he had a bridge in place prior to enlistment on active duty.  The examiner noted that teeth numbers 8, 19, 30, and 31 were charted as missing in 1971, but the Veteran maintained that he did not know why these teeth were lost and suggested that it was either from caries or periodontal disease.  He acknowledged that he did not have any teeth extracted while on active duty.  Examination revealed edentulous ridges in good health with normal mucosa.  There were no limitations in range of motion or function.  The Veteran was adequately restored with complete denture prosthesis.  The examiner stated that she could make no determination as to the historic oral health of the Veteran prior to entry of his period of active service, nor the prognosis of his anterior teeth before or after the surgical procedure to restore those teeth.  The examiner found that active decay was most likely present as to the need for many restorations.  The examiner opined that the loss of the anterior teeth numbers 7, 9, and 10, which were included in the bridge, would not cause the loss of the remaining dentition.  The examiner explained that arch integrity, function, and health could be maintained through comprehensive dental care with those teeth missing.  The examiner concluded that the loss of the remaining dentition would be a result of active disease, such as periodontal disease or dental caries.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the December 2007 VA medical opinion.  The December 2007 examiner opined that the Veteran's current condition of no teeth with full dentures was not a result of dental treatment during service, but stated that the loss of the maxillary anterior teeth numbers 9 and 10 may have possibly been a result of dental treatment during service.  However, due to poor documentation and lack of x-rays, the examiner was unable to make a final determination on this issue.  Because the VA examiner was unable to provide a final opinion on the etiology of the Veteran's dental disability, that examination amounts to nonevidence, neither for nor against the Veteran's claim because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999); 38 C.F.R. § 3.102 (2010).  

The Board instead assigns greater weight to the April 2010 VA medical opinion finding that the Veteran's dental disability was not due to his in-service dental treatment or loss of the anterior teeth numbers 7, 9, and 10 that were in the bridge.  The examiner explained that the Veteran's loss of dentition was due to active disease, such as periodontal disease or dental caries.  In placing greater weight on the April 2010 medical opinion, the Board finds that the opinion is probative and persuasive based on the examiner's thorough and detailed examination of the Veteran, comprehensive review of the claims file, and adequate rationale.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the evidence is against a finding of a direct nexus between military service and the Veteran's current dental disability.  

The Veteran and his wife contend that his current dental disability is related to his active service.  However, as laypersons, they are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran and his wife are competent to give evidence about what they experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran and his wife can testify to that which they are competent to observe, such as loss of teeth, but they are not competent to provide a medical diagnosis for any dental disability or to relate any dental disability medically to his service.

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's dental disability developed in service.  Therefore, the Board concludes that the dental disability was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 and April 2006; a rating decision in January 2006; a statement of the case in September 2006; and a supplemental statement of the case in March 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.
 

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for an acquired psychiatric disorder is denied.  

Service connection for a dental disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


